 

Exhibit 10.58

 

 



AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This Amendment No. 1 to Credit Agreement (this “Amendment”) dated as of February
20, 2018 (the “Effective Date”) is among Lilis Energy, Inc. (the “Borrower”),
certain subsidiaries of the Borrower party hereto (each, a “Guarantor” and
collectively, the “Guarantors”) and Riverstone Credit Management LLC, as
Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (as defined in the Credit Agreement (as defined below)) and the
Lenders (as defined below) party hereto.

 

INTRODUCTION

 

Whereas, the Borrower, the Guarantors, the Administrative Agent, the Collateral
Agent (as defined therein) and the lenders party thereto from time to time (the
“Lenders”) are parties to that certain Amended and Restated Senior Secured Term
Loan Credit Agreement dated as of January 30, 2018 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

 

Whereas, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement in certain respects as set forth herein, and
the Administrative Agent and the Lenders have agreed to the foregoing, on the
terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the promises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1. Defined Terms; Other Definitional Provisions. As used in this
Amendment, each of the terms defined in the opening paragraph and the
Introduction above shall have the meanings assigned to such terms therein. Each
term defined in the Credit Agreement and used herein without definition shall
have the meaning assigned to such term in the Credit Agreement, unless expressly
provided to the contrary. Article, Section, Schedule, and Exhibit references are
to Articles and Sections of and Schedules and Exhibits to this Amendment, unless
otherwise specified. Section 1.2 of the Credit Agreement is hereby incorporated
by reference herein mutatis mutandis.

 

Section 2. Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 4 below, and in reliance on the
representations and warranties contained in Section 3 below, the Credit
Agreement is hereby amended as follows:

 

(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definition in the appropriate alphabetical order:

 

“Amendment No. 1 Effective Date” means February 20, 2018.

 

(b) Section 8.9(d) of the Credit Agreement is hereby amended to read as follows:

 

(d) Payments permitted pursuant to Section 9.6(a) or Section 9.6(b);

 



 1 

 

 

(c) Section 9.6 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (a), (ii) replacing “.” at the end of clause (b)
with “; and”, and (iii) adding a new clause (c) as set forth below:

 

(c) any time on or after the Amendment No. 1 Effective Date, the Borrower may
repurchase shares of its common stock for an aggregate purchase price not to
exceed $10,000,000; provided that the Borrower may not purchase any of its
common stock pursuant to this clause (c) that is owned by any (A) Affiliate of
the Borrower or current employee, officer, or director of the Borrower or any
Affiliate thereof and/or (B) former employee, former officer, or former director
of the Borrower or any Affiliate thereof unless such purchase made pursuant to
this clause (B) is at a market price and on arm’s length terms.

 

Section 3. Representations and Warranties. Each Credit Party hereby represents
and warrants that: (a) after giving effect to this Amendment, the
representations and warranties contained in Article VII of the Credit Agreement
and in each other Credit Document are true and correct in all material respects,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects, on and as of the Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects, as of such earlier date;
(b) after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing; (c) the execution, delivery and performance of this
Amendment are within the corporate or limited liability company power and
authority of such Credit Party and have been duly authorized by appropriate
corporate or limited liability company action and proceedings; (d) this
Amendment constitutes the legal, valid, and binding obligation of such Credit
Party enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity; (e) there
are no governmental or other third party consents, licenses and approvals
required in connection with the execution, delivery, performance, validity and
enforceability of this Amendment; and (f) the Liens under the Credit Documents
are valid and subsisting and secure the Credit Parties’ obligations under such
Credit Documents.

 

Section 4. Conditions to Effectiveness. This Amendment shall become effective on
the Effective Date and enforceable against the parties hereto upon the
satisfaction of the following conditions precedent:

 

(a) the Administrative Agent shall have received this Amendment duly executed by
the Borrower, the Guarantors, the Administrative Agent, and the Lenders party
hereto (which constitute all Lenders party to the Credit Agreement);

 

(b) the Borrower shall have paid on the Effective Date (i) all costs and
expenses which are payable pursuant to Section 12.5 of the Credit Agreement and
which have been invoiced no later than one Business Day prior to the date hereof
and (ii) an amendment fee as provided for in that certain Fee Letter, dated as
of the Effective Date, by and between Lilis and the Administrative Agent;

 

(c) the Administrative Agent shall have received executed copies of any
amendments to the Permitted Second Lien Credit Agreement executed on or about
the date hereof; and

 

(d) the Administrative Agent shall have entered into that certain Letter
Agreement, dated as of the Effective Date, by and between the Administrative
Agent, in its capacity as Priority Lien Agent (as defined in the Amended and
Restated Intercreditor Agreement), and Wilmington Trust, National Association,
in its capacity as Second Lien Agent (as defined in the Amended and Restated
Intercreditor Agreement), and such Letter Agreement shall be in form and
substance satisfactory to the Administrative Agent.

 



 2 

 

 

Section 5. Acknowledgments and Agreements.

 

(a) Each Credit Party acknowledges that on the date hereof, all outstanding
Obligations are payable in accordance with their terms and each Credit Party
waives any defense, offset, counterclaim or recoupment, in each case existing on
the date hereof, with respect to such Obligations. Each Credit Party does hereby
adopt, ratify, and confirm the Credit Agreement and acknowledges and agrees that
the Credit Agreement is and remains in full force and effect, and each Credit
Party acknowledges and agrees that its respective liabilities and obligations
under the Credit Agreement are not impaired in any respect by this Amendment.

 

(b) This Amendment is a Credit Document for the purposes of the provisions of
the other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

 

Section 6. Reaffirmation of Guaranty. Each Guarantor hereby ratifies, confirms,
and acknowledges that its obligations under the Credit Agreement are in full
force and effect and that each Guarantor continues to unconditionally and
irrevocably, jointly and severally, guarantee the full and punctual payment,
when due, whether at stated maturity or earlier by acceleration or otherwise, of
all of the Obligations, and its execution and delivery of this Amendment does
not indicate or establish an approval or consent requirement by the Guarantors
in connection with the execution and delivery of amendments, consents or waivers
to the Credit Agreement or any of the other Credit Documents.

 

Section 7. Reaffirmation of Liens. Each Credit Party (a) is party to certain
Security Documents securing and supporting the Obligations under the Credit
Documents, (b) represents and warrants that it has no defenses to the
enforcement of the Security Documents and that according to their terms the
Security Documents will continue in full force and effect to secure the
Obligations under the Credit Documents, as the same may be amended,
supplemented, or otherwise modified, and (c) acknowledges, represents, and
warrants that the liens and security interests created by the Security Documents
are valid and subsisting and create an acceptable security interest in the
collateral to secure the Obligations under the Credit Documents, as the same may
be amended, supplemented, or otherwise modified.

 

Section 8. Miscellaneous. Sections 12.3, 12.6, 12.9, 12.10, 12.11, 12.12, 12.13,
12.14 and 12.15 of the Credit Agreement are hereby incorporated by reference
herein mutatis mutandis.

 



 3 

 

 

Section 9. RELEASE. For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and without limitation or
curtailment of any of the provisions of Section 12.5 of the Credit Agreement,
each Credit Party hereby, for itself and its successors and assigns, fully and
without reserve, releases, acquits, and forever discharges each Secured Party,
its respective successors and assigns, officers, directors, employees,
representatives, trustees, attorneys, agents and affiliates (collectively the
“Released Parties” and individually a “Released Party”) from any and all
actions, claims, demands, causes of action, judgments, executions, suits, debts,
liabilities, costs, damages, expenses or other obligations of any kind and
nature whatsoever, direct and/or indirect, at law or in equity, whether now
existing or hereafter asserted, whether absolute or contingent, whether due or
to become due, whether disputed or undisputed, whether known or unknown
(INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF
USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY)
(collectively, the “Released Claims”), for or because of any matters or things
occurring, existing or actions done, omitted to be done, or suffered to be done
by any of the Released Parties, in each case, on or prior to the Effective Date
and are in any way directly or indirectly arising out of or in any way connected
to any of this Amendment, the Credit Agreement, any other Credit Document, or
any of the transactions contemplated hereby or thereby (collectively, the
“Released Matters”). Each Credit Party, by execution hereof, hereby acknowledges
and agrees that the agreements in this Section 9 are intended to cover and be in
full satisfaction for all or any alleged injuries or damages arising in
connection with the Released Matters herein compromised and settled. Each Credit
Party hereby further agrees that it will not sue any Released Party on the basis
of any Released Claim released, remised and discharged by the Credit Parties
pursuant to this Section 9. In entering into this Amendment, each Credit Party
consulted with, and has been represented by, legal counsel and expressly
disclaim any reliance on any representations, acts or omissions by any of the
Released Parties and hereby agrees and acknowledges that the validity and
effectiveness of the releases set forth herein do not depend in any way on any
such representations, acts and/or omissions or the accuracy, completeness or
validity hereof. The provisions of this Section 9 shall survive the termination
of this Amendment, the Credit Agreement and the other Credit Documents and
payment in full of the Obligations.

 

[The remainder of this page has been left blank intentionally.]

 

 4 

 

 

EXECUTED to be effective as of the date first above written.

 

  BORROWER:         LILIS ENERGY, INC.         By: /s/ Joseph C. Daches   Name:
Joseph C. Daches   Title:   EVP, Chief Financial Officer and Treasurer          
    GUARANTORS:         BRUSHY RESOURCES, INC.   HURRICANE RESOURCES LLC   LILIS
OPERATING COMPANY, LLC   IMPETRO OPERATING, LLC   IMPETRO RESOURCES, LLC        
By: /s/ Joseph C. Daches   Name:   Joseph C. Daches   Title:   Chief Financial
Officer and Treasurer

 

 

Signature Page to Amendment No. 1 to Credit Agreement

  

   

 

  

 

ADMINISTRATIVE AGENT:

          RIVERSTONE CREDIT MANAGEMENT LLC,   as Administrative Agent and
Collateral Agent           By:   Riverstone Equity Partners LP, its sole member
  By:   Riverstone Holdings LLC, its general partner                   By: /s/
Thomas J. Walker     Name:   Thomas J. Walker     Title:     Chief Financial
Officer; Authorized Person



 

Signature Page to Amendment No. 1 to Credit Agreement

 

   

 

 

  LENDERS:           RIVERSTONE CREDIT PARTNERS – DIRECT, L.P.,   as Lender    
      By:   RCP F2 GP, L.P., its general partner   By:   RCP F1 GP, L.L.C., its
general partner           By: /s/ Thomas J. Walker     Name:   Thomas J. Walker
    Title:     Manager

 

 

Signature Page to Amendment No. 1 to Credit Agreement

 

   

 

  

  RIVERSTONE CREDIT PARTNERS II – DIRECT, L.P.,   as Lender           By:   RCP
F2 GP, L.P., its general partner   By:   RCP F1 GP, L.L.C., its general partner
          By: /s/ Thomas J. Walker     Name:   Thomas J. Walker     Title:    
Manager

 

 

Signature Page to Amendment No. 1 to Credit Agreement

 

   

 

  

  RIVERSTONE STRATEGIC CREDIT PARTNERS A-1 AIV, L.P.,   as Lender          
By:   RCP Strategic Credit Partners (A-2) GP, L.P., its general partner   By:  
RCP Strategic Credit Partners (A) GP, L.L.C., its general partner           By:
/s/ Thomas J. Walker     Name:   Thomas J. Walker     Title:     Manager

 

 

Signature Page to Amendment No. 1 to Credit Agreement

 

   

 

  

  RIVERSTONE STRATEGIC CREDIT PARTNERS A-2 AIV, L.P.,   as Lender          
By:   RCP Strategic Credit Partners (A-2) GP, L.P., its general partner   By:  
RCP Strategic Credit Partners (A) GP, L.L.C., its general partner           By:
/s/ Thomas J. Walker     Name:   Thomas J. Walker     Title:     Manager

 

 

Signature Page to Amendment No. 1 to Credit Agreement

 



   

 

 

 



 